Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   November 15, 2016


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: 03-16-00698-CV;       D-1-GN-14-004568

   Dear Mr. Kyle,

   A clerk’s record in cause number, D-1-GN-14-004568 and Court of Appeals number 03-16-00698-
   CV, styled, ENNIS POER COMPANY, LLC VS. TEXAS COMMISSION ON ENVIRONMENTAL
   QUALITY, ET AL, was due in your office November 14, 2016. This office has not received payment
   or an affidavit of inability to pay for the clerk’s record as of today, November 15, 2016

   Sincerely,

  i|vàÉÜ|t V{tÅuxÜá
   Travis County Deputy District Clerk
   Civil Division
   Court Clerk assigned to Honorable Orlinda Naranjo
   P.O. Box 679003
   Austin, Texas 78767
   512-854-8956




Administrative Offices     Civil and Family Division   Criminal Division           Jury Office
   (512) 854-9457               (512) 854-9457           (512) 854-9420          (512) 854-9669
   fax: 854-4744                fax: 854-9549            fax: 854-4566           fax: 854-4457